 In the Matter of CLARKSRURO PUBLISHING Co. AND CECI7. B. HIGH-LAND, GEIiTRUDE M. HIGHLAND,AND A.F.McCdE (DIRECTORS REP-RESENTING CLASS A STOCK), AND JOHN A. KENNEDY, BRUCE LEEKENNEDY, AND 111. Guy TETRiCK, (DIRECTORS REPRESENTING CLASS BSTOCK)andTHE NEwsPAPER GUILD OF CLARKsnuaG No. 118, OF THEAIIERICA\ NE\vSI'Al'ER GUILD (AFFILIATED WITH THE CONGRESS Ol'INDUSTRIAL ORGANIZATIONS)CaseNo. C-J493.-Deeded July 15, 19x0Jurisdiction:news publishing industryUnfair LaborPracticesIn ge^teial:responsibility of employer for activities of super Isoiy employeeswithout anthoiity to hire or discharge.lateifereuce,Restraint, and Coeicioii:biihe,y, anti-union statements; inter-rogation (onceriung union membershipSecuring resignations of union members by stressing "loyalty"held 8(1)D,.sc,m+utation:dischaige of one employee because of her union membershipand netIvityCollective BargaDinrg.designation of majority by membership in union; effectof withdrawal of designation as result of employer's unfair labor practices,i equest for, by i epi esentatives of employees. refusal to meet and negotiate,failure to reply to communicationsRefusal to deal with union representatives because employed by news-paper managed by separate directors of same corporation,held S (5).Remedial Orders:order to bargain based on majority on date of refusal tobargain, reinstatement and back pay awarded to employee discriminatorilydischargedUnit Appropriate for Collective Bargaining:editorial employees of two news-papei s owned by the same corporation including proofi caders and copyholders, but excluding editors-in-chief.Mr. 7V. G. Stuart Sherman,for the Board.Mo'. Chorles V. Louchery,of Clarksburg, W. Va., for the Publish-ing Company.Hoff'heimercCHo tier,byMr. George M. Hofrhei'ier,of Clarks-burg, W. Va., for Cecil B. Highland and Gertrude M. Highland.SteptoecCJohnsonbyMr. James N. Guiher,of Clarksburg, W. Va.,for Joint A. Kennedy, Bruce Lee Kennedy, and W. Guy Tetrick.25 N L R. B, No 57456 CLARKSBURG PUBLISHING CO.457Isserm,an, IssermancfiKapelsohn-byMr. Abraham J. Isservian,of Newark, N. J., andMr. Bernard Gainer,of Clarksburg, W. Va., forthe Guild.Miss Marcia FJert2mar/c,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE:CASEUpon charges and amended charges duly filed by The NewspaperGuild of Clarksburg, No. 118,E of the American Newspaper Guild,herein called the Guild, the National Labor Relations Board, heroincalled the Board, by the Regional Director for the Sixth Region(Pittsburgh,Pennsylvania), issued its complaint dated June 16,1939, against Clarksburg Publishing Company, and Cecil B. High-land,Gertrude M. Highland '2 and A. F. McCue (Directors repre-senting Class A Stock) and John A. Kennedy, Bruce Lee Kennedy,-'and W. Guy Tetrick (Directors representing Class B Stock), Clarks-burg,West Virginia, herein called respectively the Publishing Com-pany, Class A Directors, and Class B Directors, and collectivelycalled the respondents, alleging that the respondents had engagedin and were engaging in unfair labor practices affecting commerce,within the meaning of Section 8 (1), (3), and (5) and Section 2(6)and (7) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.Copies of the complaint and notice of hearingwere duly served upon the respondents and the Guild.Concerning the unfair labor practices, the complaint alleged, insubstance, (1) that on or about December 7 and 15, 1938, and at alltimes thereafter, the respondents refused to bargain collectively withthe Guild as the exclusive representative of their employees in theappropriate unit; (2) that the respondents discharged Helen Poston or about February 7, 1939, and discharged Margaret Tucker onor about February 20, 1939, because of their membership in and ac-tivity on behalf of the Guild, and for the purpose of reducing themajority representation of the Guild among the respondent's em-ployees; and (3) that the respondents demonstrated to their em-ployees their hostility to the Guild and attempted by threats andcoercion to reduce the majority representation of the Guild amongthe employees.1Incorrectly designated in the complaint as the Clarksburg NewspaperGuild, Unit #118.B Incorrectly designated in the complaint as Mrs. Virgil L Highland.8Incorrectly designated in the complaintasMrs. John A. Kennedy. 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn July 5 Cecil B. Highland and Gertrude M. Highland, two ofthe Class A Directors, filed their answer to the complaint, admittingtheir refusal to meet or bargain collectively with the committee ofthe Guild but denying the commission of the other unfair laborpractices alleged.On July 6, 1939, the Class B Directors filed theiranswer to the complaint denying that they had engaged in the unfairlabor practices alleged.On July 25, 1939, the Publishing Companyfiled its answer denying that it in any way refused to meet with theGuild or a committee thereof for the purpose of collective bargaining,"except insofar as failure to meet persons claimed by the presidentof the Union to be representatives, of the authority of which allegedrepresentativesRespondent had and has no evidence, may be re-garded as refusal to meet as aforesaid," and otherwise denying thecommission of the unfair labor practices alleged in the complaint.Pursuant to notice, a hearing was held at Clarksburg, .Nest Vir-ginia, on September 22, 25, and 26 and November 7, 8, 9, 10, 13, and14, 1939, before Guy Van Schaick, the Trial Examiner duly designatedby the Board. The Board and each of the respondents, exceptA. F. McCue, who did not appear, were represented by counsel andparticipated in the hearing.The Guild was represented by its presi-dent.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was af-forded all parties.At the commencement of the hearing, and at theconclusion thereof, counsel representing the two Class A Directorswho appeared and counsel for the Publishing Company moved todismiss the complaint. 'The Trial Examiner denied the motions inthe first instance and reserved ruling in the latter instance.Duringthe hearing and at its conclusion the Class,B Directors moved todismiss the complaint as to them.The Trial Examiner reservedruling upon the motions, and in his Intermediate Report deniedthem.The Trial Examiner granted several motions of counsel forthe Board to conform the pleadings to the proof.He also granteda motion of counsel for the Board to dismiss the complaint as toMargaret Tucker.During the course of the hearing the Trial Exam-iner made a number of other rulings on motions and on objections tothe admission of evidence.The Board has reviewed the rulings ofthe Trial Examiner and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.The Class B Directorsthereafter submitted a brief in support of their motion to dismissthe complaint.On February 9, 1940, the Trial Examiner filed his IntermediateReport, copies of which were duly served upon all the parties, findingthat the respondents had engaged in and were engaging in unfairlabor practices, within the meaning of Section 8 (1) and (3) of CLARKSBURG PUBLISHINGCO.459,the Act, and that the Publishing Company and the Class A Directors-had engaged in and were engaging in unfair labor practices, withinthe meaning of Section 8 (5) of the Act.He recommended that.the respondents be ordered to cease and desist from engaging insuch unfair labor practices.He also recommended that the Publish-ing Company be ordered to bargain collectively with the Guild andthat the allegation that the Class B Directors refused to bargain col-lectivelywith the Guild be dismissed.The Guild, the Publishing-Company, and the two Class A Directors who appeared, filed excep-tions to the Intermediate Report.The Guild requested permission to-argue orally before the Board.Pursuant to notice,a hearing was held before the Board in Wash-ington, D. C., on May 7, 1940,for the purpose of oral argument.The Publishing Company, Cecil-B.Highland and Gertrude M.Highland, and the Guild were represented by counsel and presentedtheir arguments.The Board has considered the exceptions to the-Intermediate Report, and the oral argument in support thereof, and,.in so far as the,exceptions are inconsistent with the findings,conclu-sions, and order set forth below,finds no merit in them.Upon the entire record in the case, the Board makes the following rFINDINGS OF ]FACTI.THE BUSINESS OF THE RESPONDENTSClarksburg Publishing Company was incorporated on July 1, 1927,.and is engaged in the publication of the Clarksburg Exponent, aDemocratic morning newspaper,The Clarksburg Telegram,a Repub-lican evening newspaper,and the Sunday Exponent-Telegram, a non-partisan,newspaper,at Clarksburg, West Virginia.Its incorporationfollowed a mergerof The Clarksburg Telegram Company and The-Exponent Company which was effected through a voting trustarrangement under which,for purposes of identification,the votingstock of the Publishing Company is divided into Class A' Stock andClass B Stock.Certificates for the voting stock are held by Cecil B._Highland and John A. Kennedy, as trustees.The equitable owner--ship of Class A Stock is in the Clarksburg Telegram Company andthat of Class B Stock is in the The Exponent Company. The Pub-lishing Company is managed and controlled by a boardof six di-rectors, three of whom are designated by the holders' of the Class AStock and three of whom are chosenby the holdersof the Class-,B Stock.While the editorial policy of theTelegramis determinedby the Class A Directors and that of theExponentby the Class B-Directors,authority to hire, discharge,and regulate terms and condi-- 460DECISIONS01NATIONAL LABOR RBLAT1ONS BOARDtions of employment rests with the six directors of the PublishingCompany.The voting trust provides that the affirmative vote of atleast four of the directors is necessary to constitute any corporateact.On February 7, 1937, Cecil B. Highland was elected president ofthe Publishing Company, John A. Kennedy, vice president and treas-urer, and W. W. Powell, secretary and assistant treasurer, for a one--year term.Under the bylaws of the Publishing Company the officerscannot hold over upon the expiration of their terms,unlessthey arereelected.At annual meetings of the directors since 1937 they havebeen unable to agree upon officers and none have been elected.High-land has continued to act as president, although the Class B Directorscontend that there have been no officers of the Publishing Companysince January 1938.The operations of the Publishing Company are carried on in asingle plant but each of the daily papers has its own editorial staff andthe Sunday paper is issued as a joint enterprise by both staffs.Thedaily average circulation of theExponentfor the 6 months endingMarch 31, 1939, was 16,916, of which approximately 1.2 per cent wassent outside the State of West Virginia.During the same period theTelegramsent outside the State approximately .9 per cent of its dailyaverage circulation of 18,640.Approximately 1.1 per cent of the cir-culation of theSunday Exponent-Telegramwas shipped outside the'State.Its average circulation during that period was 35,653.ThePublishing Company employs approximately 160 persons.The raw and other materials purchased by the Publishing Companyinclude newsprint and other papers, ink, metal, cardboard, bindersboard, paste, glue, cover stock, buckram, canvas, imitation leather,gold leaf, book binders supplies, dry mats, and packing felt.Approxi-nmately 90 per cent of all the raw and other materials purchased in1938, the total cost of which was $84,880.51, originated outside theState of West Virginia.Each of the newspapers carries local, State,National, and foreign news, local and National display and classifiedand legal advertising, comic strips, photographs, cartoons, and featurearticles.In 1938 the Publishing Company paid $58,005.29 for specialfeatures and association services.These services originated outsidethe State of West Virginia .4This amount represented 10.18 per cent,of the entireexpensesof the Publishing Company.All out-of-State-news is transmitted to the Publishing Company by Associated Pressleased wires, Western Union, or Postal Telegraph.National advertis-ing is obtained through a National representative, and in 1938 the sum,Of $63,156.31 received therefor represented 11.16 per cent of the totalThe Publishing Company uses syndicated columns originating in NessYork and eisewheie CLARIiSBURG PUBLISHING CO.461_income ofthe Publishing Company. Local news printed in the threenewspapersmay be, and is, reprinted only by the AssociatedPress towhom thenews is sent overAssociatedPress leased wires.II.THE ORGANIZATION INVOLVEDThe Newspaper Guild of Clarksburg, No. 118, of the AmericanNewspaper Guild, is a labor organization affiliated with the Congressof Industrial Organizations.It admits to membership editorial em-ployees of the Publishing Company, excluding editors-in-chief.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionThe Guild was organized in May 1937 and was granted a charterby the American Federation of Labor on June 6, 1937. In July theAmerican Newspaper Guild became affiliated with the Congress ofGuild also voted to affiliate with that organization.By August 1937 a majority of the 18 eligible editorial employees-of theTelegramand theExponenthad joined the Guild, most of themupon the solicitation of Frank Carpenter, a police reporter on theTelegram,who was the most active organizer of the local Guild. Itsactivities became known as early as the fall of 1937 and the PublishingCompany promptly took steps to discourage the organization.AboutSeptember of that year, when Herbert Welch, who was called as awitness by the Publishing Company and the Class A Directors, appliedfor a position as sports editor, Wilbur M. Swiger,5 editor-in-chief oftheTelegram,asked him how he "felt about the C. I. 0."When Welch.replied that he did not approve of some of its tactics, Swiger repliedthat he was glad to hear it because he knew that Highland felt thesame way.At about the sane time S^viger informed Arthur Wright,State editor of theTelegram,thatHighland had instructed Swigerto talk to new employees against the Guild.Swiger warned Wright"that it wasn't particularly healthy" for his job to be "lined up withthis Guild organization."While Highland denied generally that he-had attempted to discourage membership in the Guild, he did not denythat he instructed Swiger to talk to employees against the Guild andwe find that he did so.For about a year following its inception the Guild kept as secretas possible its efforts to secure members among the editorial employeesof the Publishing Company.No request was made of the Publishings Swiger died prior to the hearing in this case 462DECISIONSOF NATIONALLABOR RELATIONS BOARDCompany to bargain collectively, or for any concessions.Leo F. King,-city editor of theTelegramand a witness for the Publishing Companyand the Class A Directors, testified that prior to August 1938 heinformed Highland that he had joined the Guild and that Highlandinquired of him which of the other employees were members of theGuild.King refused to divulge the information. In the fall of 1938Highland told Wright and King, according to Wright's testimony,"that we were wrong by belonging to the Guild" and "that there werea lot of things about it that we didn't understand ; then talked aboutloyalty, which King and I agreed meant that we could not be membersof the Newspaper Guild, as long as we were members of the NewspaperGuild, why, we weren't loyal to Mr. Highland.And he indicated orlie told us that he intended to find out who was loyal to him and whowas not loyal to him, still, of course, on the subject of the Newspaper-Guild."Highland admitted that he frequently stressed "loyalty" inspeaking to his employees but denied that he used the term in opposi-tion to Guild membership.The Trial Examiner found, as do we, thatHighland indicated that Guild membership was inconsistent withloyalty.The activities of Frank Carpenter are particularly noteworthy in-connection with Highland's efforts to destroy the Guild. In June1938, while he was absent from Clarksburg, Carpenter was electedpresident of the Guild.Shortly thereafter, he suggested to King thatthey could "sell the Guild out to the profit to the two of us" and "usethem for our gain."King refused to agree to Carpenter's plan.:Some time later Carpenter informed King that King had mistakenthe meaning of his proposal; that the idea he meant to convey wasthat Carpenter could use his influence as president of the Guild toobtain wage increases for himself and King, regardless of whetherthe other members obtained benefits.King refused to consider sucha.plan and told certain other members of the Guild about it.A num-ber of them, particularly Arthur Wright and Gene Collett, ceased to'be friendly with Carpenter thereafter.Carpenter resigned from the Guild early in August, but King andother members of the Guild to whom he had reported Carpenter's.suggestion suspected that Carpenter had gone ahead with his plan-to "sell out" the Guild "on his own accord."Carpenter and Highlanddenied that the former had ever received any money from Highlandin his personal capacity or in connection with reporting Guild activi-ties and denied further that Carpenter had given Highland any infor-mation about the Guild prior to December 1938.Highland testified-that after that time Carpenter "talked about it a little" but gave himno definite information.Carpenter admitted that upon his resignation CLARKSBURG PUBLISHING CO.463as president of the Guild he set out to break up the organization byconvincing its members that they should resign therefrom.Although Carpenter was a police reporter until his appointmenton April 1, 1939, as acting editor-in-chief of theTelegram,it is clearfrom the record that he was considered by Highland as a confidentialand supervisory employee 'and that, especially after about Thanks-giving of 1938 when Swiger became ill, and after Carpenter's resig-nation from the Guild, he was consulted on many matters of policy,wrote some editorials, and with Leo F. King was in authority in theeditorial department.In fact, one of the reasons Carpenter assignedfor his resignation from the Guild was that the Guild made it iinpos-sible for Highland to discharge employees whom Carpenter had askedto have discharged.Beginning about the end of November 1938Swiger was away from the office a great deal of the time until hisdeath in April 1939, and Carpenter was, according to Highland'stestimony, "as much in charge as anyone else."As a matter of fact,it appears that Carpenter occupied an especially favored position, andthat he actually occupied a confidential relationship to Highland.'The circumstance that at that time Carpenter and Highland were of,onemind and purpose in regard to the elimination of the Guild-strengthens our belief that Carpenter was acting in the interest of therespondents, if not at their suggestion.Also, it is evident that inaddition to Carpenter's actual supervisory powers after November1938 his relation to the management was such as reasonably to conveyto other employees that he voiced the policy and wishes of Highlancl.eCarpenter stated that he resigned from the Guild because it hadbecome affiliated with the C. I. 0., and that he was opposed to thatorganization because it was communistic.He also stated that heobjected to the requirement of the American Newspaper Guild thatnegotiations must be conducted by representatives who were not mem-bers of the Guild.7However, grave doubt is cast upon the validityof these reasons when it is remembered that Carpenter did not resignuntil about a year after the Guild's affiliation with the C. I. 0. andthat the conditions to which he objected were as obvious in July 1937as they were,a year later.While Carpenter's resignation from theGuild may have been prompted by his own desires, we find that hissubsequent activities were the direct result of his efforts to conformwith Highland's desires as to the Guild.This conclusion is greatly fortified by an abundance of evidencein the record that, after the first attempt by the Guild to bargainSeeMatter of TheurerWagonWorks,Inc.andInternational Union, United AutomobileWorkersof Avnem ica, Locals 259 and 3711,18N L. R. B.837, and cases cited therein.4This was one of the reasons advanced by the Publishing Company and Highland forrefusing to bargainwith the Guildin December 1939'See Section III B,3,infra 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDcollectivelywith the respondents on December 6, 1938, Carpenteracted openly in concert with Highland in an effort to induce editorialemployees to resign from the Guild.We find that after December 1,1938, Carpenter performed the duties of a supervisory employee, thathe occupied a confidential relation 8 to Highland, and that the Pub-lishing Company was responsible for his actions.In early December Highland told King that the Class B Stock-holders were attempting to use the Guild as a means of controllingtheTelegram,and he asked King to resign from the Guild because ofhis position as city editor and because he was doing most of the workof editor-in-chief during Swiger's absence.He also informed Kingthat he could not be loyal to the Guild and to Highland at the sametime.In the meantime, Carpenter had intensified his efforts to in-duce editorial employees, especially Welch and Wright, to resign fromtheGuild.He admitted that he talked to each of them aboutresigning.On December 28 W. Guy Tetrick, general manager of the Publish-ing Company and a Class B Director, called King to his office andinquired of him whether he was worried about his job.When Kingreplied in the affirmative, Tetrick told him not to worry because heand Kennedy would not permit Highland to discharge King:Kingtestified that ".. . when I was called up that afternoon and toldthat Mr. Highland could not fire nze, when I felt that I was workingfor him and knew that I was, that rather angered me."King re-signed from the Guild on December 29, and on the same day HerbertWelch also tendered his resignation.Both letters of resignation con-tained statements that withdrawal from the Guild "is made of myown free will and without coercion or intimidation on the part ofany person or persons."Carpenter's resignation from the Guild hadcontained similar languagesWelch's letter of resignation was written by Carpenter in an officeadjoining Highland's office and in the presence of King and Highland.Welch assigned as one of his reasons for wvithclrawing from theGuild the fact that King had reported to' him Tetrick's assuranceof the previous day and that this occurrence confirmed a rumor as totheExponent'sattempts to foster the Guild. In addition, Welchadmitted that he had reason to believe that Highland preferred notto have the members of the Telegram staff belong to the Guild,that he had the impression that Highland did not consider loyalthose employees who did belong, and that King's resignation was8 SeeHatterof American Oil Company,Inc (Cammtis Bay Plant)andOilWorkers Inter-national Union, LocalNo 411, 14NL R B 990.9Since, at the time of his resignation from the Guild,King was acting primarily in thecapacity of editor-in-chief and was not eligible to membership in the Guild,we do not findthat Highland's action in urging him to resign is an unfair labor practice CLARKSBURG PUBLISHING CO465a persuasive influence upon his own membership since King washis superior.Welch gave as an additional reason for his resignationthe fact that, with the resignations of Carpenter and King, theworking majority on theTelegram, wasno longer powerful. Highlanddenied having talked to Welch about resigning from -the Guild;but Carpenter admitted having clone so, and it is not denied thatWelch's letter of resignation was- written in Highland's office andin his presence.We find that the resignation of Welch from theGuild was due to the actions of Highland, Carpenter, and King, forwhich the Publishing Company is responsible.-On the afternoon of December 31, Carpenter, who was in High-land's office, in a building about two blocks from the one in which thePublishing Company, is housed, called Arthur Wright on the tele-phone and informed him that Highland wished to see him. UponWrig ht's arrival at Highland's office, and after Highland, Carpenter,and Wright had each had a drink of whiskey, Highland broachedthe subject of Wright's membership in the Guild.He informedWright that he "had" Welch, King, and Dean H. Smith 10 andcontinued, "now I want to know what you are going to do. Areyou going to.'be loyal to ine or aren't you? I am going to find outnow who is loyal and who isn't loyal." Shortly thereafter, Carpentertook front ]its pocket a letter which he laid on Highland's desk, say-ing, "I don't know whether Art [Wright] wants to sign this or not."After Highland inspected the letter he turned it over to Wrightwho found that it was a letter of resignation from the Guild, pre-pared for his signature.When Wright protested that he was thusbeing confronted with an important decision to make offhand andneeded time to decide, Highland urged him to sign the letter imme-diately, stating thatWright knew as much then as he would laterand that "I want to get all these things off my mind. I want tostart the year with a clean slate. I want to know who is loyal to meand who is not loyal to me."Wright refused to resign at the time but promised to informHighland of his decision on the following Monday.Later in theday, while Highland was in another room, Carpenter urged Wrightto sign the letter, tellingWright that Highland "was a nice fellow"and- thatWright "would be taken care of" if he withdrew from theGuild, that he "would be on the right side of,the page."During theremainder of the afternoon Highland continued to press Wright foran answer- and, when Wright insisted at 5 o'clock that lie had to gohome; Highland exacted his promise to return at 7 o'clock.Wrightcame back in the evening, he and Highland had another drink, andHighland resumed the attempt to convince Wright that he should10 Smith did not actually resign from the Guild until February 1939. 466DECISIONSOF NATIONALLABOR RELATIONS BOARDthen resign from the Guild.Wright stated, shortly before 10 o'clock,that he had to leave the office and, in answer to Highland's question_as to what he had decided, replied that he was not going to sign the-letter of resignation.An argument thereupon ensued during whichHighland informed Wright that he was discharged.Wright advisedHighland to wait until Monday to discharge him, and left the office.When Wright came to work on Monday no reference was made t&the events of the preceding Saturday, and he continued to workuntil June 1939 when lie resigned to take another position.AlthoughHighland denied having requested Wright to resign from the Guild,he admitted that lie told Wright that if he intended to resign he-should do so at once, and did not deny the conversations with Wrightdescribed above.Carpenter admitted he had talked to Wrightabout resigning, that he prepared the letter of resignation for-Wright's signature, and that he told Highland that Wright wasgoing to resign although Wright had refused to sign the letter. Inview of all the circumstances, we do not credit Highland's denial.We find, as did the Trial Examiner, that, Highland, as well asCarpenter, urged Wright to resign from the Guild.The foregoing recitation of the events which occurred after theexistence of the Guild became known to the respondents leaves nodoubt of the Publishing Company's-effort to discourage membershipin the Guild and reduce its majority representation.Cecil B. High-land, in person and through the editor-in-chief of theTelegram,in-formed editorial employees that it was unwise to belong to the Guildand Highland continually stressed his belief that membership inthe Guild was inconsistent with loyalty to theTelegram.After theGuild had made its first formal request for collective bargaining,which we shall discuss hereinafter, Highland, Carpenter, and laterKing, for whose actions the Publishing Company is responsible,combined forces in an attempt to secure resignations from the Guild.We find that the respondents, by urging, warning, and persuadingtheir employees to withdraw from membership in the Guild, haveinterferred with, restrained, and coerced their employees in the ex-ercise of the rights guaranteed in Section 7 of the Act.B. The refusal to bargain1.The appropriate unitThe complaintalleges,and the Guild contends,that the editorialemployees of the respondents,including proofreaders and copy hold-ers, but excluding editors-in-chief, constitute an appropriate unitfor purposes of collective bargaining.There'is no dispute as to theclassifications of employeeswho shouldcomprise the appropriate CLARKSBURG PUBLISHING CO.467 -unit.However, there is complete disagreement by the respondents 11with the Guild's contention that the appropriate unit should con-sist of the editorial staffs of both theTelegramand theExponent-The Trial Examiner 'found that two units, one composed of the edi-torial employees of theExponentand another composed of the edi-torial employees of theTelegram,full benefits of their rights to self-organization and collective bar-gaining and otherwise effectuate the policies of the Act.The ex-ceptions filed by the respondents to the Trial Examiner's Inter-mediate Report state their position as follows:. .. that one unit is inappropriate and that any unit or unitsof editorial employees would be inappropriate and detrimentalto said Telegram and Exponent, but that if there must be unionor other organization of editorial employees, then and in thatevent there should be separate unions, organizations or units ofthe editorial employees of said respective newspapers.They except to the Trial Examiner's statement that the respondentscontend that two separate units are appropriate for the purposes ofcollective bargaining.Although the words "anion" and "unit" are used interchangeablyin certain instances in the respondents' pleadings, it is clear' thattheir position is, first, that there should be no union among theiremployees, since unionization unconstitutionally limits the "freedomof the press"; and, second, that if there must be organization of theemployees there should be separate unions- for theExponentand theTelegram.There is no merit m the first contention.'As to thesecond position, it is urged that because of the valiance in politicaland economic policies of the newspapers a single unit would be detri-Inental to both; that if a majority of the Guild members were em-_ployees of one paper it would be possible' for ' that group to dominatethe editorial policies of the other by exerting pressure on the minority.There is no evidence to support the probability of such an occurrence.The Constitution of the American Newspaper Guild contains a pro-vision stating that no member shall be "penalized by reason of .. .religious or political convictions, or because of anything he writes forpublication." 13We find no merit in the respondent's second position.The Act guarantees to employees the right to self-organization forthe purpose of collective bargaining. In the present instance theemployees have seen fit to organize in a particular manner, that is,11The Class B Directors took no position on the question and filed no exceptions to theIntermediate Repoit.12Matter of The Associated PressandAmerican Newspaper Guild,1N. L R B 788,enf'd AssociatedPress Y N L RB, 85 F (2d) 56 (C. C. A 2), aff'd AssociatedPress v.N L.,R B,, 301 U S 103'"ArticleII, Section 6 468DECISIONSOF NATIONALLABOR RELATIONS BOARDin one unit.The appropriateness of such organization is demon-strated by the fact that the editorial employees of both newspaperswork in the same plant, using the same equipment, and being jointlyresponsible for the publication of the Sunday paper.No corporateact may be performed on behalf of the Publishing Company, by whomthe editorial employees of both papers are employed, without theconcurrence of four directors, and any contract dealing with wages,hours, and conditions of employment would necessarily have to beentered into by the Publishing Company.We find that the editorial employees of the Clarksburg PublishingCompany, including proofreaders and copy holders, but excludingeditor s-in-chief, at all times material herein, constituted and that theynow constitute a unit appropriate for the purposes of collective bar-gaining with respect to rates of pay, wages, hours of employment,and other conditions of employment, and that said unit insures tothe employees of the respondents the full benefit of their right to self-.organization and to collective bargaining and otherwise effectuatesthe policies of the Act.2.Representation by the Guild of the majorityin the appropriate unitThe Publishing Company has had 18 employees in the appropriateunit at all times since December 6, 1938.Prior to that date 16 ofthese employees had joined the Guild.On December 6 and 15, 1938,.and on January 1, 1939, when the Guild made its requests for col-lective bargaining, a majority of the 18 eligible editorial employeeswere members of the Guild.We find that on December 6, 1938, the Guild was, and at all timesthereafter pertinent to this Decision has been, the duly designatedvepresentative of a majority of the employees of the Publishing Coin-pany in the. appropriate unit, and that by virtue of Section 9 (a)of the Act it was the exclusive representative of all the employees insaid unit for the purpose of collective bargaining with the respondentsin respect to rates of pay, wages, hours of employment, and otherconditions of employment.3.The refusal to bargain(a)The Guild's efforts to meetwith therespondentsOn 'December 6, 1938, Lee Garrett, president of the Guild;, ad-dressed letters to Cecil B. Highland and John A. Kennedy statingthat the Guild represented a majority of the editorial employeesof theTelegramandExponentand requesting that Highland andKennedy, or their agents, meet with representatives of the Guild CLARKSBURG PUBLISHING CO.469for the purposes of collective bargaining.The letters further statedthat the negotiators representing the Guild, whose own memberswould sit in at the meeting.-as observers, would be the president ofDistrict 31, United Mine Workers of America, a member of the Cut-ters League of America, and a representative of the Clarksburg Localof the International Typographical Union.Highland did not re-ply to the letter.Kennedy was out of town, ill, and his secretary ac-knowledged the letter to him.Upon his return, a week later, Kennedyhad Garrett come to his [Kennedy's] home.He told Garrett that,the employees had a right to form the Guild; that no action wouldbe taken against "them; and that the Publishing Company wouldnegotiate with the Guild.He inquired what the Guild proposedin its contract; and he suggested that Garrett send a letter to thePublishing Company explaining why others than Guild memberswere to negotiate for the Guild. , He also advised Garrett that ameeting of the directors was to be held on the following Saturday.On December 15 Garrett sent to the Publishing Company, withcopies to each of its directors, a letter setting December 28 as atentative date for a meeting, and explaining that "the AmericanNewspaper Guild constitution . . . prohibits our negotiating forourselves." 14Shortly thereafter, Highland called Wright and King,who were both members of the Guild at the time, into his office, showedthem the letter of December 6, and stated that he would not meet witha "bunch of coal miners and glass workers."On about December 21Kennedy again called Garrett to his home and informed him that amotion to name negotiators to meet with the Guild, made by him atameeting of the directors on December 17, had been voted down bythe Class A Directors, but that a motion to refer the question tocounsel for the Publishing Company was passed when McCue, a ClassA Director, 'voted with the Class B Directors.Kennedy stated thatthe opinion of the attorneys should be forthcoming by December 28,when the meeting was scheduled to be held.Before that date Garrettwas informed by Tetrick, a Class B Director, that no opinion hadbeen received and arrangements for the meeting were thereupon can-celled.A day or two later Tetrick told Garrett of a letter whichHighland had instructedW. W. Powell, business manager of thePublishing Company, to write to Garrett but which was not sentbecause Kennedy had seen a copy and had halted its mailing on theground that the questions asked therein were unfair to the Guild.The letter, a copy of which was shown Garrett a few days later, was14Article XVIII, Section 3, of the Constitution of the American Newspaper Guild readson behalf of the ANG. The negotiators shall not be members of the unit involved, butthe unit shall be entitled to choose observers from its members."283036-42-vol 25--31 470DECISIONS OF NATIONAL LABOR 'RELATIONS BOARDdated December 28, 1938, and requested the names of editorial em-ployees who were members of the Guild or, as to those who were notmembers, the basis for their representation by the Guild; inquired asto the terms of the bylaw prohibiting the Guild from negotiatingdirectly; and asked as to what specific grievances the Guild soughtto negotiate.It concluded by stating that the information was soughtin order to enable the Publishing Company to determine its positionand whether it could participate in a meeting with the Guild.On January 1, 1939, after the resignations of King and Welch hadbeen received by the Guild, Garrett addressed another letter to thePublishing Company, mentioning the resignations, stating that arequest had been made to the International Executive Board of theGuild for permission to file charges with the National Labor Rela-tions Board, and urging that the Publishing Company fix a date forameeting.On the same day Garrett sent a letter to Highland per-sonally, informing him of the Guild's contemplated action.Highlanddid not answer these letters, but on January 8, Kennedy, who was illinFlorida, telephoned Garrett, inquired what had occurred, andpromised that no one would be discharged for union activity.When Kennedy returned to Clarksburg, he attempted to call ameeting of the directors to consider the matter of dealing with theGuild.However, at meetings called for March 18 and for April 1, 4,and 11, no Class A Directors appeared and no business could be trans-acted for lack of a quorum.On April 1 Kennedy wrote-Highlandand told him that he intended to offer at the next meeting a resolutionappointing Highland and Kennedy as a committee to meet the Guild,but, as stated above, the Class A Directors did not appear at the fol-lowing meetings.On April 3 Wright and Gene Collett, called onHighland and, among other things, asked about the letter of De-cember 28 which had not been sent.They were shown a copy of theletter and, although they expressed the opinion that the letter madeinquiries which the Publishing Company had no right to make beforeopening negotiations, they offered to furnish the information if High-land would promise to start negotiations.Highland replied "thatthe letter did not say that he planned to begin negotiations; that be,was only asking for information."He refused to agree to meet withthe Guild and stated that he did not want to attend any directors'meetings called by Kennedy and would not call a meeting himself.The meeting of the directors which was called for April 11 had beenpostponed until April 19.On April 18; pursuant to a special call byHighland, a meeting was held at which four directors were present.After the transaction of the special business, Highland moved to ad-journ but Kennedy and Bruce Lee Kennedy voted "No."Kennedythen offered the resolution providing for appointment of a committee CLARI{SBURG, PUBLISHING CO.471to meet with the Guild.Highland refused to consider the resolution,on the ground that it was not mentioned in the, special notice, and leftthe room.No action was then possible for lack of a quorum.Nofurther attempt was made by the Guild or any of the directors tomeet for bargaining negotiations.(b)Conclusions with respect to the refusal to bargainThe facts set forth above show that the respondents have not ful-filled the obligation imposed by the Act to bargain collectively withthe Guild as the representative designated by a majority of theiremployees within an appropriate unit.At no time were they.willingto recognize the Guild as the bargaining representative of the em-ployees or to meet with the committee representing the Guild, andthe only affirmative acts in response to the Guild's efforts to secure ameeting were to refer the matter to counsel for an opinion and writeto the Guild a letter which was never sent.- In fact, the answer ofCecil B. Highland and Gertrude M. Highland admits their refusaltomeet and bargain collectively with the committee designated bythe Guild, and the answer of the Publishing Company, while denyingthat it has refused to meet for the purpose of collective bargaining,iii effect admits such refusal, by stating, following the denial, " . . .except insofar as failure to meet persons claimed by the president ofthe Union to be representatives, of, the authority of which allegedrepresentatives Respondent had and has no evidence, may be regardedas refusal to meet as aforesaid."The respondents' position with respect to collective bargainingwith the Guild is evidenced by Highland's testimony that "I didnot consider that they representedThe Clarksburg Telegramedi-torial force and I did not see any particular reason why I shouldmeet with the editorial force ofThe Clarksburg Exponentsepa-rately," and by Highland's statement that he considered the Guildcontrolled by the editorial employees of theExponent.He alsotestified tbat'lie took no action in response to the Guild's requestsbecause Garrett, the Guild's president, was not an employee of theTelegram,and he felt that he had no duty to reply to his letters.Highland's reasons for refusing to meet with or recognize theGuild can furnish no defense to the charge that the respondentshave engaged in unfair labor practices by refusing to bargain withtheGuild.The duty of an employer to bargain with the dulyselected representatives of his employees may not be qualified by arequirement that such representatives be employees of a certaindivision of the company or, in fact,, that they be employees at all.Highland was, at least, thede factopresident of the Publishing 472DECISIONSOF NATIONALLABOR.RELATIONS BOARDCompany- with which the Guild- requested negotiations, and as suchhe was under a duty to bargain with respect to its employees. -The respondents contend also that the unit 'sought' by the Guildwas inappropriate and that therefore they were under no duty tobargain with it.We have disposed of this contention by our findingabove that the unit sought by the Guild at all times material hereinconstituted and now constitutes a unit appropriate for the purposesof collective bargaining.Moreover, Highland did not at any timeinform the Guild that he thought that the unit it sought was inap-propriate or that he was basing his refusal to bargain upon thatfactThe Publishing Company excepts to certain findings of the TrialExaminer's Intermediate Report relating to the Guild's majorityrepresentation for the reason that the evidence shows that the Guildrefused to reply to the questions in the letter of December 28 unlessHighland would promise to negotiate with the Guild.There is nomerit in the contention that the Publishing Company was relievedof the obligation to bargain upon these facts.The Guild had noofficial notice of the requests for information until April 3, 1939,when its committee called upon Highland and asked to be shownthe letter of December 28, 1938.No other request for proof ofmajority was ever made.Highland definitely declined the Guild'soffer to prove its majority on April 3, 1939, when he refused to agreeto recognize the Guild or negotiate with it, even though it was shownto represent a majority.Moreover, it is clear that his reasons forrefusing to recognize the Guild and bargain with it were not basedupon any failure of the Guild to prove its majority and that he wasnot actually in doubt as to the Guild's representation of a majorityof the editorial employees.The record contains ample justification for our conclusion thatthe respondents, represented by Highland, were determined not torecognize the Guild or have any dealings with it.Whether or notthis attitude was due to internal conflict within the organization ofthe Publishing Company is immaterial for our purposes.The factremains that the respondents, when confronted with their statutoryduty to bargain collectively with the Guild, failed to assume thatduty in any manner.We find that on December 6, 1938, and at all times thereafter, therespondents have refused to bargain collectively with the Guild asthe exclusive representative of the employees within an appropriateunit, and that the respondents have thereby interfered with, re-strained,, and coerced their employees in the exercise of 'rightsguaranteed by Section 7 of the Act. CLARKSBURG PUBLISHING CO.473C. The discriminatory discharge'Helen Post was employed as an assistant proofreader or copy holderon theTelegramon November 19, 1936. She joined the Guild onAugust 16, 1937, at the request of Carpenter, and thereafter attendeditsmeetings regularly.About November or December 1938, High-land told Post and Dorothy Hindman, Post's superior, that theywere doing their work very well and that they probably would re-ceive a present after the first of the year.Post and Hindman re-ceived a wage increase of $2.50 per week on the first pay day inJanuary 1939.On February 7, 1939, Post was given written noticeof her dismissal by W. W. Powell, business manager of the PublishingCompany, who made no statement orally but merely handed her theletter.After working hours on that date Post called on Powell whosaid he knew nothing about the letter, that he had been told to writeit, and that he would be glad to give Post a letter of recommendation.On the following day Post inquired of Highland the reason for herdischarge.Highland asked if a reason was necessary and, whenPost replied that she would appreciate knowing why she had beendismissed,Highland told her, among other things, that "every onehad their own reasons for doing things, and they didn't have to tellanyone what they were"; that "it made him feel bad when peoplehad meetings and said things against him"; and that his. advice toPost was, that when she obtained another job, she should "look out"for herself and "not get mixed up in other people's affairs" and shewould "get along better."Post testified that he also recounted toher a story concerning Chernoff, a former advertising manager, whohad attempted to organize the employees in the stereotype room andwho had tried to tell Highland "how to run his business, and he fixedthat and made changes just as he was going to do in the editorialroom."Highland testified that his reason for telling Post aboutChernoff was that he "wanted her to tend to the proof reading business... and did not want her to look after anything else."He explainedthat the changes referred to in his talk with Post had to do with"men hanging around the proof desk, not getting out the paper ...,"and that he "wanted her to stay out of the composing room."In view of our finding below that Post did not leave her deskunnecessarily, we do not credit Highland's explanation of the state=ments made to Post, but find that Highland told Post about Chernofffor the purpose of informing Post that she, like Chernoff, was beingdismissed because of her onion activities.On February 9 a grievance committee of the Guild called uponTetriclk_to discuss Post's discharge but Tetrick informed them thatno reason had been assigned, that Highland had stated at a meeting 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the directors that he wanted to replace Post, and that Kennedyand the other Class B Directors had voted with Highland to dis-charge her.On February 11 there was attached to the assignment sheet postedin the editorial office a notice reading as follows :Memo To All Staff Members:In the future no conferencesmust be held in the editorial department or in the composingroom during working hours. If you must discuss labor prob-lems or the like, the discussing must be done after 3 p. in. andoutside this office or the composing room.These orders are fromMr. Cecil B. Highland, publisher, and must be obeyed.No such notice had ever been posted before and its significance inconnection with Post's discharge becomes apparent when consideredin the light of Highland's testimony that most of the confusion in theeditorial room during November and December had centered aroundthe proofreader's desk where Post worked.Whether or not suchconfusion was actually due to discussions of "labor problems or thelike," it is evident that Highland believed that it was and that liefelt that Post was the hub of the disturbance.On February 13 letters were written by Garrett to Highland andKennedy requesting a conference on February 18 to inquire as to thereason for Post's dismissal.Highland did not reply and Kennedy an-swered by letter stating that he would be out of town until the follow-ing-week.A' committee of the Guild met at the time and place ap-pointed for the conference but Highland did not appear.No furthereffort was made to discuss Post's discharge until April 3 when ArthurWright and Gene Collett conferred with Highland who'told themthat Post was incompetent and that he had received complaints thatshe was "running out to the composing room and talking to the lino-type operators and creating a disturbance about the office."He re-fused to reinstate Post and said that he would not vote for herreinstatement.The respondents 11 contend that Post was discharged because shewas inefficient and because she spent too much time away from herdesk and permitted other employees to gather at her desk.AlthoughCarpenter testified that in the 6 months prior to Post's discharge shehad made more than 100 errors in proofreading, only one examplewas introduced in evidence and this error occurred on August 29,1938, over 5 months before she was dismissed.We deem it significant15Kennedy testified that he voted with the Class A Directors to dischargePost uponHighland's statement that she .was inefficient; that it was the practice for each group ofdirectors to follow the other's recommendation in such matters ; and that he knew nothingof Post's work or that she was a member of the Guild CLARKSBURG PUBLISHING ' Co.475that Carpenter, who admitted his efforts to break up the Guild, wasthe person who reported this error to Highland and who called toHighland's attention a letter sent to Swiger by a subscriber pointingout errors in the newspaper.Although Highland testified that hedid not know that Post belonged to the Guild, Carpenter, who hadinduced her to join, was aware of that fact. In view of the jointefforts of Highland and Carpenter to secure resignations from theGuild, we find that Highland had knowledge of Post's membershipin the Guild.Hindman, who was Post's superior, testified that she had read andchecked the article of August 29 in which the error appeared, andRalph Layfield, then president of the typographical union, testifiedthat on the morning following the appearance of the error the foremanof the composing room accused an employee of that department ofhaving made the error. It is apparent, and we find, that responsi-bility for the error was not then placed upon Post and that only be-cause of the nature of the mistake was it remembered at all. Cer-tainly it was not considered serious, since 5 months were allowed toelapse thereafter before her discharge.The record shows that Post's fellow employees, as'well as the re-spondents. considered her to be efficient, and that she left her deskonly when necessary in the course of her duties.Hindman testifiedwithout contradiction that only once during Post's employment hadSwiger, editor-in-chief of theTelegram,corrected Post.Highland explained the increase given Post in January by sayingthatKennedy wanted to raise the salary of the copy holder on theExponentand that he therefore raised Post's salary.He stated thatthe salaries paid were based upon the position, rather than upon theability of the employee.That this was not Highland's - generalpolicy, however, is shown by the fact that Hindman, theTelegram'sproofreader, received a salary of $22.50 per week whereas Arthur Cox,who occupied the same position on theExponent,was being paidconsiderably more than that sum.We find that Helen Post was discharged and refused reinstatementbecause of her union membership and activity.By discharging Postthe respondents discriminated in regard to her hire and tenure of em-ployment, thereby discouraging membership in a labor organization,and by such actions have interfered with, restrained, and coerced theiremployees in the exercise of the rights guaranteed in Section V of theAct.At the time, of the hearing Post had worked 2 or 3 weeks since herdischarge. 476DECISIONSOF NATIONALLABOR RELATIONS BOARDIV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondents set forth in Section III above,occurring in connection with the operations of the respondents de-scribed in Section I above, have a close,'intimate, and substantial re-lation to trade, traffic, and commerce among the several States, andtend to lead,to labor disputes burdening and obstructing commerceand the free flow of commerce.THE REMEDYHaving found that the respondents have engaged in unfair laborpractices, we shall order them to cease and desist therefrom and totake certain affirmative action which we find necessary to effectuatethe policies of the Act.We have found that the respondents interfered with, restrained,and coerced their employees in the exercise of the rights guaranteed inSection 7 of the Act.We shall order them to cease and desist fromsuch practices.We have also found that the respondents have refused to bargaincollectively with the Guild as the exclusive representative of the em-ployees within the appropriate unit.This finding was based, in part,upon the fact that on December 6, 1938, and thereafter, the Guild rep-resented a majority of the employees in the appropriate unit.Therespondents' unfair labor practices in refusing to bargain with theGuild, discharging Post, and securing resignations from the Guild can-not operate to change or nullify the bargaining representatives pre-viously selected by the untrammeled will of the majority.Nor can thisprinciple be subverted by the fact that, as of the date of the hearing, thecomposition of the unit had been altered by the resignations from theirpositions of two employees and the discharge of a third who were re-placed by new employees.Upon reinstatement of Post, the Guild willrepresent 7 of the 18 employees in the Unit. If the respondents hadnot engaged in the aforesaid unfair labor practices it is highly likelythat the Guild would represent a majority in the unit, since the resigna-tion of Welch was caused by such practices, and since it appears thatnew employees have not been requested to join the Guild because of therespondents' unfair labor practices.In any event, it does not lie in themouth of the respondents to argue to the contrary, since their own un-lawful acts have prevented the Guild from increasing its membershipfrom among the ranks of the new employees.To permit,the respond-ents, by securing resignations from the Guild, by discharging Post, andby refusing to bargain collectively with the Guild, to preclude the Guildfrom the very real probability of obtaining as members at least some CLARKSBURG PUBLISHING CO.477of the newly hired employees would permit the respondents to evadetheir duty under Section 8 (5) of the Act by the supple expedient ofviolating other provisions of the Act.In order to effectuate the policiesof the Act, we must restore, as nearly as possible, thestatus quobeforethe unfair labor practices were committed and secure to the employeestheir right to bargain through representatives they have selected withfull freedom of choice.We will, therefore, base our order upon themajority obtaining upon the dates of the refusals to bargain, and re-quire the respondents to bargain with the Guild, upon request, in respectto rates of pay, wages, hours of employment, and other conditions ofemployment leWe have further found that the respondents have discriminated inregard to the hire and tenure of employment of Helen Post, by discharg-ing and refusing to reinstate her.We shall order the respondents tooffer her reinstatement to her former or substantially equivalent posi-tion and to make her whole for any loss of pay she has suffered byreason of such discrimination by payment to her of a sum of moneyequal to the amount which she would normally have earned as wagesfrom February 18, 1939,17 to the date of the offer of reinstatement, lessher net earnings 18 during said period.The Trial Examiner recommended that the complaint be dismissedin so far'as it alleges that John A. Kennedy, Bruce Lee Kennedyand W. Guy Tetrick, the Class B Directors, refused to bargain col-lectively with the Guild.Although it is true that the, record. con-tains no evidence of a refusal to bargain by the individuals named,their responsibility for a violation of the Act cannot be separatedfrom that of the Publishing Company and the other directors.Ourorder will issue against the Publishing Company and its directors,officers, agents, successors, and assigns.16 SeeMatter of Bloomfield Manufacturing Company, a corporation,andSamuel Bloom-field,Harold Bloomfield and Daniel Bloomfield, doingbusinessas Bloomfield Mfg. Co , apartnershipandMetal Polishers,Buffers,Platers and Helpers International Union,Local-t± 6,affiliated with American Federation of Labor,22 N L R B 83.1'1Post received salary to that date18By"net earnings"ismeant earnings less expenses,such as for tiansportation, room,and board,incurred by an employee in connection with,obtainingwork and workingelsewhere than for the respondent,which would not have been incurred but for, hisunlawful discharge and the consequent necessity of his seeking employment elsewhere.SeeMatter of Crossett Lumber CompanyandUnited Brotherhood of Carpenters andJoiners of America,Lumber and Sawmill Workers Union,Local2590, 8 N L. R.B. 440.Monies received for work performed upon Federal, State, county,municipal,or otherwork-relief projects are not considered as earnings,but as provided below in the Order,shall be deducted from the sum due the employee,and the amount thereof shall be paidover to the appropriate fiscal agency of the Federal,State,county,municipal,or othergovernment or governments which"supplied the funds for said work-relief projects.Matter of Republic Steel CorporationandSteelWorkers Organizing Committee,9 N. L.RB 219,enf'd as modified as to other issues,Republic Steel Corporation v. NationalLabor Relations Board,107 F. (2d) 472(C.C.A 3),certgranted as to this issueMay 20, 1940. 478DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact and upon theentire record in the case, the Board makes the following :CONCLUSIONS OF LAW1.The Newspaper Guild of Clarksburg, No. 118, is a labor organi-zation, within the meaning of Section 2 (5) of the Act.2.The, editorial employees of the respondents, including proof-readers and copy holders, but excluding editors-in-chief, have atall times material herein constituted and now constitute a unit appro-priate for the purposes of collective bargaining, within the meaningof Section 9 (b) of the Act.3.-The Newspaper Guild of Clarksburg, No. 118, was on December6, 1938, and at all times material to this Decision has been, the exclu-sive representative of all the employees within such unit for thepurpose of collective bargaining, within the meaning of Section9 (a) ofthe Act.4.By refusing to bargain collectively with The Newspaper Guildof Clarksburg, No. 118, as the exclusive representative of theiremployees in an appropriate unit, the respondents have engaged inand are engaging in unfair labor practices, within the meaning ofSection 8 (5) of the Act.5.By discriminating in regard to the hire and tenure of employ-ment of Helen Post, thereby discouraging membership in the Guild,the respondents have engaged in and are engaging in unfair laborpractices, within they meaning of Section 8 (3) of the Act.6.By interfering with, restraining, and coercing their employeesin the exercise of their rights to self-organization, to form, join, orassist labor organizations, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activitiesfor the purposes of collective bargaining or other mutual aid andprotection as guaranteed in Section 7 of the Act, the respondentshave engaged in and are engaging in unfair labor practices, withinthe meaning of Section 8 (1) of the Act.7.The aforesaid unfair practices are unfair labor practices affect-ing commerce, within the meaning of Section 2 (6) and (7) of theAct.ORDERUpon the basis of the above findings of fact, conclusions of law,and the entire record in the case, and pursuant to Section 10 (c) oftheNational Labor Relations Act, the National Labor Relations'Board hereby orders that the respondent Clarksburg Publishing CLARKSBURG PUBLISHING CO.479Company, and its directors,officers, agents,successors,and assigns,shall:.1.Cease and desist from(a)Refusing to bargain collectively with The Newspaper Guildof Clarksburg,No. 118, of the American Newspaper Guild, affiliatedwith the Congress of Industrial Organizations,as the exclusive repre-sentative of the editorial employees,including proofreaders and copyholders, but excluding editors-in-chief, employed by Clarksburg Pub-lishing Company,Clarksburg,WestVirginia;(b)Discouraging membership in The Newspaper Guild of Clarks-burg, No. 118,of the American Newspaper Guild, affiliated with theCongress of Industrial Organizations,or in any other labor organi-zation of the employees,by dischargingor refusing to reinstate anyof the employees or in any. other manner discriminating in regardto their hire or tenure of employment or any term or condition oftheir employment;cing,its employees in the exerciseof the rightto self-organization,to form, join, or assist labor organizations,to bargain collectivelythrough representatives of their own choosing,and to engage inconcerted activities,for the purpose of collectivebargainingor othermutual aid and protection,as guaranteed in Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action, which the Board findswill effectuate the'policies of the Act :(a)Upon request,bargain collectively with The Newspaper Guildof Clarksburg,No. 118, of the American Newspaper Guild, affiliatedwith the Congress of Industrial Organizations,as the exclusive repre-sentative of the editorial employees, including proofreaders and copy-holders,butexcludingeditors-in-chief, employed by ClarksburgPublishing Company atClarksburg,West Virginia,in respect to ratesof pay, wages,hours of work,and other conditions of employment;(b)Offer to Helen Post immediate and full reinstatement to herformer or substantially equivalent position without prejudice to herseniority and other rights and privileges;and make her whole for anyloss of pay she may have suffered by reason of the .discriminationagainst her by payment to her of a sum of money equal to that whichshe normally would have earned as wages from February 18, 1939,until the date of the offer of reinstatement,less her net earnings 19during said period; deducting,however, from the amount otherwisedue-her, monies received by her during said^period for work performedupon Federal,State, county, municipal,or other work-relief projects;10 See footnote 18,supra. 480DECISIONSOF NATIONAL -LABOR RELATIONS BOARDand-pay-over the amount so deducted to the appropriate fiscal agencyof the Federal, State, county, municipal, or other government orgovernments which supplied the funds for said work-relief projects;(c)Post immediately in conspicuous p1-ices at its plant, and main-tain for a period of at least sixty (60) consecutive days from the dateof posting, notices to its employees stating : (1) that it will not en-gage in the conduct from which it is ordered to cease and desist inparagraphs 1 (a), (b), and (c) of this Order; (2) t1bat it will take theaffirmative action set forth in paragraphs 2 (a) and (b) of this Order;and (3) that its employees are free to become or remain members ofThe Newspaper Guild of Clarksburg, No. 118, of the American News-paper Guild, affiliated with the Congress of Industrial Organizations,and that it will not discriminate against any employee because ofmembership or activity in that organization.MR. WILLIAM M. LEISERSON,dissenting in part :I dissent from the holding of the majority with respect to the ap-propriate unit and the refusal to bargain. I am of the opinion thatthe Trial Examiner correctly understood and decided these questions.I would, therefore, find two appropriate units, one composed of theemployees on theExponentand one composed of employees on theTelegram:However, since the Guild represented a majority of theemployees in each unit at the, time of the refusal to bargain, and sincethe refusal was in no way predicated upon the inappropriateness ofthe unit proposed by the Guild, I would find a refusal to bargain onthe part of the Class A Directors and the Publishing Company. Ithink the Trial Examiner correctly decided that the Class B Directorshad not been guilty of a refusal to bargain.I